department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun uniform issue list legend taxpayer ira amount vendor financial_institution agent dear this is in response to your letter dated date submitted on your behalf by your authorized representative as supplemented by correspondence received on date date and may in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that he received a distribution from ira totaling amount taxpayer asserts that his failure to accomplish a rollover within the day period prescribed by sec_408 was due to an error committed by agent when submitting an online application to financial_institution which led to amount being placed in a certificate of deposit a non-qualified account with financial_institution taxpayer further represents that amount has not been used for any other purpose taxpayer represents that he withdrew amount from ira on date with the intent to rollover funds from ira to a rollover ira maintained by financial_institution in order to obtain a higher rate of return on date taxpayer visited a branch of vendor an agent for financial_institution taxpayer consulted with agent and requested to establish a rollover ira cd at financial_institution to receive amount from ira agent mistakenly opened a non-ira account using financial_institution online account opening application on date taxpayer mailed amount to financial_institution for rollover_contribution to the rollover ira which he believed he had established ---- inancn n lnstitution-rece1vea amount on marcn 0'12 anaaeposifeaamount non-ira account erroneously opened by agent subsequently into the financial_institution issued taxpayer an email confirming the opening of a cd taxpayer received no further correspondence or communication from agent vendor or financial_institution regarding the non-ira account in date taxpayer discovered the error when he received a form_1 099-int issued by financial_institution reporting taxable interest_income generated by the non ira account you submitted correspondence dated date from financial_institution and date indicate erroneous instructions from agent to vendor including establishing an non-ira cd instead of a rollover ira cd resulting in the failure of the intended rollover by taxpayer from vendor which based on the facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 ofthe code with respect to the distribution of amount ' sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apptyto amount described in sec_408fd aj ijrecewed try antnrnvialial from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial relievers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer is consistent with his assertion that the failure to accomplish a rollover of amount -- ----------------- within the 60-day period prescribed by sec_408 of the code was due to errors committed by agent and financial_institution therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira taxpayer is granted a period of days from the date of the issuance of this letter_ruling to make a rollover_contribution of amount to a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to ije dt sec_1ribated-tlys-ec1ton a oflhecode - - - --- no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent if you have any questions please contact correspondence to se t ep ra t2 please address all enclosures deleted copy of ruling letter notice of intention to disclose cc
